Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2017

                                      No. 04-17-00337-CV

                                Charles SCHWARTZ, III, D.O.,
                                          Appellant

                                                v.

                              Jake FIPPS and Wife, Miriam Fipps,
                                          Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015-CVT-003956 D1
                             Honorable Joe Lopez, Judge Presiding


                                         ORDER
         Appellees’ brief in this accelerated appeal was originally due August 15, 2017. After this
court granted several extensions of time, we issued an order advising appellees that their brief
was due November 27, 2017. We further advised appellees that no further extensions of time to
file the brief would be permitted, and if the brief was not filed on or before November 27, 2017,
the matter would be submitted without an appellees’ brief. No brief was filed on November 27,
2017. Rather, on December 6, 2017, appellees filed yet another motion for extension of time
asking for more time in which to file the brief. Based on our prior order and after reviewing
appellees’ motion, we DENY appellees’ request for an extension of time.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court